DETAILED ACTION
Claims 1, 6, 16, and 18-23 were rejected in the Office Action mailed 01/21/2021. 
Applicant filed an after final amendment amending claims 1, 16, 18, and 23 on 04/21/2021, which will be entered. 
Claims 1, 6, 11-12, 16, and 18-23 are pending, of which claims 11-12 are withdrawn. 
Claims 1, 6, 16, and 18-23 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The rejection of claims 1, 6, 16, and 18-23 rejected under 35 U.S.C. 103 as being unpatentable over Aldridge et al. (US 2016/0024699) (Aldridge) in view of DeMeo et al. (US 2004/0004196) (DeMeo) and Bosnyak et al. (US 2015/0182473) (Bosnyak), taken in view of evidence provided by San Diego Plastics, Sueda et al. (US 2013/0072406) (Sueda), and Percentage by Weight to Percentage by Volume Conversion Calculator are withdrawn in light of the amendments to the claims filed 04/21/2021. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Norman Soloway on 05/05/2021.
The application has been amended as follows: 
Amendments to Claim 1:
Delete “wherein the polyethylene fibers contain particles of metal exposed on a surface of the polyethylene fibers,” in lines 10-11 of claim 1. 
Delete “the” after “of” in line 11 and insert “a” after “of” in line 11 of claim 1. 
Delete “, in which the particles of metal exposed on the surface of the polyethylene fibers contact the skin of the wearer” in lines 14-16 of claim 1. 
Claim 1 should read as follows: An article of clothing formed of a fabric material formed of woven or knitted polyethylene fibers containing particles of metal and carbon fiber nanotubes dispersed within the polyethylene fibers during fiber formation, wherein the particles of metal are selected from the group consisting of elemental zinc particles and zinc oxide particles, wherein the particles of metal have a size range of 1-200 microns, and wherein the particles of metal comprise 50-60 volume % of the polyethylene fibers, and are exposed at least in part on a surface of the polyethylene fibers, wherein the fabric material is formed by co-extruding the polyethylene fibers with a core fiber formed of a different thermoplastic material or with a thermosetting material, wherein the article of clothing is in direct contact with the skin of a wearer, at least in part, when worn, wherein the particles of metal are arranged to release ions, and wherein the article of clothing is selected from a group consisting of socks, gloves, T-shirts and underwear.
Cancel claims 11-12. 

Reasons for Allowance
Claims 1, 6, 16, and 18-23 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 1, the prior art does not each or suggest the following combinations of features in an article of clothing: polyethylene fibers containing particles of metal and carbon fiber nanotubes dispersed within the polyethylene fibers during fiber formation, wherein the particles of metal are selected from the group consisting of elemental zinc particles and zinc oxide particles, wherein the particles of metal comprise 50-60 volume% of the polyethylene fibers, and are exposed at least in part on a surface of the polyethylene fibers.  
The closest prior art includes Aldridge et al. (US 2016/0024699) (Aldridge), DeMeo et al. (US 2004/0004196) (DeMeo), and Bosnyak et al. (US 2015/0182473) (Bosnyak). Aldridge teaches a particle filled fiber comprising 10 to 80 weight percent loadings of radiopaque particles to render the polymer fiber detectable by x-ray detection for producing a nonwoven material for use as a protective suit (i.e., article of clothing). Aldridge teaches the fiber is a polyethylene fiber (Aldridge, [0020]). Aldridge teaches the particulate is zinc or zinc oxide (Aldridge, [0022]). The components of the particle filled fiber of Aldridge possess the following specific gravity: polyethylene ranges from 0.91 to 0.965 g/cm^3, zinc oxide is 5.55 g/cm^3, and zinc is 7.133 g/cm^3. 
Volume amount of Zinc Oxide: 80 g / 5.61 g/cm^3 = 14.2 cm^3
Volume amount of Zinc: 80 g / 7.133 g/cm^3 = 11.2 cm^3
Volume amount of Polyethylene Max: 20 g / 0.965 g/cm^3 = 20.7 cm^3
Volume amount of Polyethylene Min: 20 g / 0.91 g/cm^3 = 21.9 cm^3
14.2 cm^3 / (20.7 cm^3+14.2 cm^3) = 40.6% by volume 
As shown by the calculations below, the maximum volume percent the particles of metal comprise in the particle filled fiber is at most 40.6% by volume. Therefore, Aldridge does not teach the particles of metal comprise 50-60 volume % of the polyethylene fibers. 
	DeMeo teaches producing hospital gowns or gloves using garments comprising radiation protective compound comprising a mixture of radiopaque materials and a polymer (DeMeo, 
	Bosnyak teaches synthetic fibers comprising carbon nanotubes for carrying drugs dispersed therein (Bosnyak, [0014]; [0058-0059]; [0102]). Bosnyak does not teach the particles of metal comprise 50-60 volume % of the polyethylene fibers.
Thus there is no prior art, either alone or in combination, which renders obvious an article of clothing comprising polyethylene fibers containing particles of metal and carbon fiber nanotubes dispersed within the polyethylene fibers during fiber formation, wherein the particles of metal are selected from the group consisting of elemental zinc particles and zinc oxide particles, wherein the particles of metal comprise 50-60 volume% of the polyethylene fibers, and are exposed at least in part on a surface of the polyethylene fibers, as is claimed in independent claim 1. 
Claims 6, 16, and 18-23 are dependent upon claim 1, and thus are in condition for allowance.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE X NISULA whose telephone number is (571)272-2598.  The examiner can normally be reached on Mon - Fri 9:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571) 270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.X.N./Examiner, Art Unit 1789                                                                                                                                                                                                        
/MARLA D MCCONNELL/Supervisory Patent Examiner, Art Unit 1789